Title: To Thomas Jefferson from C. W. F. Dumas, 30 May 1788
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


          The Hague, 30 May 1788. Contents of TJ’s letter of 15 May and TJ’s personal recollection of Dumas are equally precious to him; has communicated what appeared proper to friends of America at The Hague, Amsterdam, and particularly Leiden, where he hopes the Gazette will show what good use he tried to make of it. Stadtholder and family set off yesterday for Cleves, where the king of Prussia will join them the 10th for a day or two; they will return at the end of the month. Enclosed letter for Congress contains all Dumas knows of interest “pour nous.” Hopes TJ will continue to send such good news as will come to him from America; and also from France, where he hopes “un bon, solide et prompt arrangement interne” will cause to be no longer applicable the energetic words with which TJ closed his letter: “here all seems peace without and war within.” Must close in order to wait upon two young American gentlemen who have favored  him with a visit; will inform TJ of the advice he thinks it necessary to give them for their sojourn here. [Postscript dated 6 June 1788:] TJ will have seen by the last “Supplément de Leide” the use he has made of the agreeable news sent him; he will with equal ardor seize every succeeding occasion provided by TJ to do the same: “Cela continue de faire un très-bon effet, specialement à Amsterdam, pour le crédit des Et. Un., tandis que celui d’autres nations, et notamment de la Hollande y baisse.” There is a negotiation of this province for five million florins that has not, in the course of some weeks, succeeded—“ce qui est sans exemple.” Thanks TJ and Adams for procuring for him at last payment of interest of his arrearages.
        